DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: para. [0027], line 4, “Secondly, the” is mistyped as “Secondly.the”.  
Appropriate correction is required.
Claim Objections
Claims 4, 6, 14 and 16 are objected to because of the following informalities:  Claim 4, line 2, the last two occurrences of “a” should be replaced by –the-- or –said-- for consistency with antecedent.  
As per claim 6, -- The method of claim 5 wherein, in a downlink case, the positioning reference signal “PRS” is a positioning reference signal (PRS) and in an uplink case, the positioning reference signal is a sounding reference signal (SRS)—seems to include redundant limitation (with emphasis on the underlined text). Claim 6 can be amended as follows for correction.
6. The method of claim 5 wherein, the positioning reference signal (PRS) is used in a downlink direction and, in an uplink case, the positioning reference signal (PRS) is a sounding reference signal (SRS).

 	As per claim 14, see claim 4. 
 As per claim 16, see claim 6.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 7-8, 11-12, 14-15, 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al WIPO Publication No. WO 2020069083 A1.
As per claim 1, Khoryaev et al discloses a method and apparatus  of identifying non-line of Sight (NLOS), links between  entities in a telecommunication network, the method comprising: determining if a link is NLOS and signaling from a first entity to a second entity a result of the determination by means of a parameter indicative of NLOS (note para. [0029]).
As per claim 2, the instant application defines hard confidence as an indication of LOS or NLOS (specification para. [0026]), Khoryaev et al discloses in para. [0029] a confidence level  associated with the link classification as LOS or NLOS therefore meets the limitation of “hard confidence” recited in the claim.
As per claim 4, the entities are either UE or gNB see para. [0029], lines 1-2.
As per claim 5, the determination  is based on using a positioning reference signal see para. [0018].
As per claim 7, the result is further communicated to a location server see para. [0024].
As per claim 8, only a subset of the determinations is reported see para. [0013]. Note that the limitation following “such that” is merely an intended result and do not carry any patentable weight.
 As per claim 11, see rejection of claim 1. In addition, Khoryaev et al further teaches  a processor (405) coupled to a memory (420).
As per claim 12, see claim 2.
As per claim 14, see claim 4.
As per claim 15, see claim 5. 
As per claim 17, see claim 7.
As per claim 18, see claim 8.
 
Claim(s)  3, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al WIPO Publication No. WO 2020069083 A1 in view of Gomadam et al US Patent Application Publication No. US20170195938 A1.
As per claim 3, as applied to claim 2 above, Khoryaev discloses every feature of the invention recited in the claim by fails to teach a soft confidence having a numerical value indicative  of a difference between an angle of arrival and an angle of departure. Gomadam et al discloses  a difference1 between an angle of arrival and an angle of departure (soft confidence) (see at least claim 9 of Gomadam et al.) Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Khorryaev et al so as  effectively determine link failures and to provide proper compensation accordingly, as generally taught by Gomadam et al , para. [0091].
As per claim 13, see claim 3.
Claim(s)  6 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khoryaev et al WIPO Publication No. WO 2020069083 A1 in view of Kuo et al WIPO Publication No. WO 2021228394 A1.
 As per claim 6, as applied to claim 5 above Khorryaev et al discloses every feature of the invention specified in the claim  and in addition teaches the use of PRS in a downlink direction (para. [0072]). However, it  fails to teach the sounding reference signal as an uplink positioning reference signal. Kuo et al teaches the sounding reference signal as an uplink positioning reference signal (see claim 13 of Kuo et al). Therefore, it would have been obvious to one skill in the art to incorporate such a teaching in Khorryaev for efficient positioning, see title of Kuo. 
As per claim 16, see claim 6.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN B CORRIELUS whose telephone number is (571)272-3020. The examiner can normally be reached 10:00AM-3:00PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEAN B CORRIELUS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
    

    
        1 As known in the art, each of the angle of departure and arrival is a numerical value. The difference is also a numeral value.